DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2011/0241954A1) in view of Segador et al. (WO/2017/177927A1).
In claim 1, Le discloses in Figs. 1-2, a feed network ([0001]; feed network 14), comprising: 
an adjustable electromechanical phase shifter (variable element 18) that comprises a main printed circuit board ([0016] phase shifter 20, in one example, may be implemented with first and second printed circuit boards (PCBs). In one illustrated example, as seen in FIG. 2, the first PCB may comprise a stationary PCB 22, and the second PCB may comprise a rotatable wiper PCB 24.) and a phase shifting unit (the variable elements 18 comprise rotating wiper-type phase shifters 20), wherein the adjustable electromechanical phase shifter is configured to shift the phase of a radio frequency ("RF") signal (input 11; [0018] The use of "input" and "output" herein refers to the radio frequency signal path as the panel antenna transmits. Radio frequency signals received by the panel antenna flow in the reverse direction.) that is input to the feed network (fed network 14) and provide the phase shifted RF signal to at least one radiating element (12).
Le does not disclose wherein the radiating element is positioned on a first side of a reflector of an antenna; wherein the first side of the main printed circuit board is aside that is closer to the at least one radiating element; and wherein the main printed circuit board is Positioned on the first side of the reflector.
However, Segador is in the field of radiating elements for a base station antenna (Abstract) and teaches wherein the radiating element is positioned on a first side of a reflector of an antenna (The basestation antenna includes a reflector 30 and a plurality of radiating elements., col 9, lines 17-18; also see Fig. 7); wherein the first side of the main printed circuit board is a side that is closer to the at least one radiating Element (feeding PCB 4 is arranged to serve as an interface between the microstrip lines 10 and antenna feeding network, page 8, line 7; also see Figs. 3, 4 and 7 [surface of PCB is closer to radiating elements]); and wherein the main printed circuit board is positioned on the first side of the reflector (see Fig. 7 [PCBs are one side of reflector, same side as radiating elements]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings for keeping a low-profile characteristic and obtaining good RF performance (see Segador, page 4, line 31).

an adjustable electromechanical phase shifter (variable element 18) that comprises a main printed circuit board ([0016] phase shifter 20, in one example, may be implemented with first and second printed circuit boards (PCBs). In one illustrated example, as seen in FIG. 2, the first PCB may comprise a stationary PCB 22, and the second PCB may comprise a rotatable wiper PCB 24.) and a phase shifting unit (the variable elements 18 comprise rotating wiper-type phase shifters 20), 	
wherein the adjustable electromechanical phase shifter is configured to shift the phase of a radio frequency ("RF") signal (input 11; [0018] The use of "input" and "output" herein refers to the radio frequency signal path as the panel antenna transmits. Radio frequency signals received by the panel antenna flow in the reverse direction.) that is input to the feed network (fed network 14) and provide the phase shifted RF signal to at least one radiating element (12).
Le does not disclose a reflector, and wherein the radiating element is positioned on a first side of a reflector of an antenna; wherein the first side of the main printed circuit board is aside that is closer to the at least one radiating element; and wherein the main printed circuit board is Positioned on the first side of the reflector.
However, Segador is in the field of radiating elements for a base station antenna (Abstract) and teaches wherein the radiating element is positioned on a first side of a reflector of an antenna (The basestation antenna includes a reflector 30 and a plurality of radiating elements., col 9, lines 17-18; also see Fig. 7); wherein the first side of the main printed circuit board is a side that is closer to the at least one radiating Element (feeding PCB 4 is arranged to serve as an interface between the microstrip lines 10 and antenna feeding network, page 8, line 7; also see Figs. 3, 4 and 7 [surface of PCB is closer to radiating elements]); and wherein the main printed circuit board is positioned on the first side of the reflector (see Fig. 7 [PCBs are one side of reflector, same side as radiating elements]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings for keeping a low-profile characteristic and obtaining good RF performance (see Segador, page 4, line 31).
In claim 15, Le in view of Segador discloses the antenna according to claim14, wherein Le further discloses the at least one radiating element is coupled to the feed network without a jumper cable (see Fig.1; outputs to radiating elements 12).
In claim 16, Le view of Segador discloses the antenna according to claim14, wherein Segador further discloses  each of the at least one radiating element comprises a radiator and a feed stalk, wherein the radiator is mounted to the main printed circuit board through the feed stalk (The Dipole feet 8 of each PCB includes a microstrip line 10 which capacitively feeds the respective pair of dipole arms 2...the dipole feet 8 provides a capacitive feeding to the dipole arms 2 and furthermore a galvanic connection of the dipole arms 2 to ground., page 7, line 32 to page 8, line 6; also see Figs. 3, 4 [the line and arms connected to PCB]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings for providing a DC isolation (see Segador, page 2, lines 20-30).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Segador as applied to claim 1 above, and further in view of Irmscher et al. (US 2012/0319909 A1).

Irmscher is in the field of antenna devices (Abstract) and teaches wherein the feed network further comprises a low-pass filter that is formed on the surface of the first side of the main printed circuit board, wherein the low-pass filter is configured to obtain a direct current/low frequency signal by filtering from  signals that is input to the feed network (a circuit board 20 on which an antenna device 22 is mounted [0026]; the radiator elements of the antenna device, [0028]; These radiator elements RE1 and RE2 are interconnected via a third low pass filter LP3,which can be realized in the form of an inductor, typically having a value of 30nH, which low pass filter is arranged to let signals in the first frequency band to pass and to block signals in the second frequency band, [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings for allowing simultaneous operation in different frequency bands and different communication technologies (see Irmscher [0006-0007]).
In claim 3, Le in view of Segador and Irmscher discloses the feed network according to claim 2, wherein Le further discloses the feed network (14) further comprises the following elements formed on the surface of the first side of the main printed circuit board: an RF signal input port that is configured to input the RF signal to the feed network ((input 11; [0018] The use of "input" and "output" herein refers to the radio frequency signal path as the panel antenna transmits. Radio frequency signals received by the panel antenna flow in the reverse direction) Electrical signals on an input trace 40 are coupled to the wiper PCB 24); and a first conductive trace that couples an inlet of the phase shifting unit to the RF signal input port ([0017] stationary PCB 22 includes a plurality of transmission line traces 26, 28; and see Fig. 2).
Allowable Subject Matter
Claims 4-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dandelberg et al. (US 9,431,703 B1) teaches an assembly has a central feed (20) for feeding a feeding and/or tapping device (13), secondary capacitive coupling (KK2) and additional secondary capacitive couplings, where the secondary capacitive couplings are provided on a side of the feeding and/or tapping device opposite to a primary capacitive coupling (KK1). An additional branched feeding and/or tapping device is provided for the additional secondary capacitive couplings. The feeding and/or tapping device is pivotable with the additional branched feeding and/or tapping device about a central and/or pivot axis (7).
Zimmerman (US 7,298,233 B2) teaches a panel antenna having a variable phase shifter module with at least one main-PCB having an input trace coupled to a wiper junction. An arcuate trace on the main-PCB extending between a first output trace and a second output trace, the arcuate trace having an arc center proximate the wiper junction. A wiper-PCB having a linking trace thereon; the wiper-PCB rotatably coupled to the main-PCB proximate the wiper junction with the linking trace facing the first main-PCB. Because the linking trace faces the main-PCB, the wiper-PCB may be formed from inexpensive and structurally resilient 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844